Title: From Thomas Jefferson to Richard Hanson, 18 October 1793
From: Jefferson, Thomas
To: Hanson, Richard



Sir
Monticello Oct. 18. 1793.

Your favor of the 7th. inst. was brought me by our last post. The bonds you received on the sale of negroes, those of Mr. Ronald for my Cumberland lands which you have also received, and those for my Elk hill lands, will, according to my calculation completely discharge my bonds to Mr. Jones, both as to sum and time, to within less than an hundred pounds of the last paiment. The Elk hill bonds are in possession of Mr. Daniel Hylton, on whom I now inclose you an order for them. The omission of this order has been owing to the impossibility of turning one moment during the last summer to my own affairs. I shall return here to live the beginning of January, and will take the first good weather afterwards to meet you at Mr. Eppes’s to settle the equivalence of the bonds. I leave this for Philadelphia this day sennight. I am Sir Your very humble servt

Th: Jefferson

